HonorableKing Fiks
c0uat.v
      Attorney
EU-tluycoumty
DAlhart,Teras

Dear Sir:                            OpinionNo.O-3315
                                     Ret Constructionof Arts. 7328 aJd
                                         7290,V.A.C.S.

           We are in receiptof your letterof MProh 19, 1941 in whiah you
requestthe opininnof this dsparhnaatasto the proper ooa&uotioa of
Articles729% aad 7329 of Veraon'sAanotatedCivil Statutes. Suoh a oonst-
ruatioais aeoessaryin order to~dstemiae whether or not the oolleotioaof
delinqusatschool distriottaxer is Wrrad after tea years. It also requir-
es 8 consideration of whether or noisArtiole 729% is a limittition
                                                                 statuteor
is rather oae which forbidsthe.kiaging of any suit for the oolleotionof
dsliaqueatsohooldistriattaxes later thaa tea years after the same had be-
ooma delinquent. Artiale 72981~8 ,origiaally  enactedin 1896 aad rood as
followsr

"No delinqueattaxpayershall havs the right to plead in any court or in
any manner rely upoa say Statuteof Limitationby way of defeaseagainst
the paymentof any taxes due from him or her eitherto the State or amy
oounty,city or tom."

            Arkiole 7329 was mated   in 1923 and reads as followsa

"There shall be ao defenseto a suit for oolleotioaof deliaquemttaxes,a8
providedfor iathis chapter aroept:

             "1. That the defendnatwas not the omer of the land at the time
the suit-s     filed.

             '2. That the taxes sued for have beeapaid, or
           ;3. That the taxes sued for are in exoess of the limit allowed
by law, kt.this defenseshall apply only to such exooss. 4&s 2nd C.S.
1923, p. 36."
           The above quotedArtialasqere ooasideredia referenceto delin-
qusat schooldistricttaxes by the Conmissionof Appealsof Te1p8 intie case
of HerefordIndependentSohoolDistrictV. Jones, 23 5.X (2d) 690. In
that case the defendantowed the independentschooldistrictdelinquent,  taxes
for the years 1918, 1921 end 1924. The contentionwas made that the Statute
HonorableKing Fike, pa@ 2 (C-3316)



of Umitatioa oould not be urged boause of Artiols 7296, aupra. The
Court answeredthis as follows,

"It is urged that the provialonsof rrOiols 7298, R.S. 1925, operatedto pre-
vent the plea of limitationfrom being availablein a suit for the reoovery
ofthetaxes by 8 a&o01 dirhiot. This artioleread6 a8 follows: 'No delin-
quest tax payer shall have the right to plead in any oourt,or in any manner
rely upoa pargstatuteof limitationti way of defenseagaiartthe paymentof
any taxes due from him or her eitherto the State, or any aounty,city or tom.1

"The applicationof the above statuteis sxpre8slylimitedto suits to oolleot
taxes due the state, county,city, or tovm, and is not in our opinion,applica-
ble to taxes due to sohooldistriats. This being the oaly statutewhich we
think can be urged as havingthe effsot of preventiagthe operationof the
statuteof limitationas to the taxes due for the years 1918 and 1921,-peare
oomplled to hold that the reoovsryof suohtaxes bythe sohooldistriotwas
kerrsd$henoe the trial oourtproperly suuetained an exceptionto the petition
seekluga recoverytherefor."

           Therefore,the co&t held that Article 7298 did not apply to
schooldistricttaxes. The oourt held, however,that the taxes for the year
1924 had not been barred baaauseof &tiole 7329, supra,which artiolesat
out the only defensethat could be plead in a tax suit and which Artiolethe
court held -aasapplicableto schooldistriottax suits.

           Also, the SuprelpeCoUrt of Texas in theuxseof Statev. Glenn, 13
6.W. (2d) 337, held that the two year Statuteof Limitationappliedto delin-
quent tax suits broughtby oertaindypes of dietriotsto which Artiole 7239
did not apply. Therefore,in 1929 the Legislatureby Senate Bill 169 amended
Artiole 7298 and the same regd as follous:

"Section1. That Artiole 7298, RevisedCivil Statutesof 1925 be, and the
sam is, hereby-amended
                     toread as follows:

"That no delinquenttax payer hhall hava the right to plead in any aourt or
in any manner rely upon any statuteof limitationby way of defenseagainst
the paymentof taxes due from him or her to the State, or any county, city,
torn, navigatfon~district, drainagedistrict,road distriot,levee district,
reclamationdistriot,irrigationd&&riot, improvementdistrict,school dis-
triot, aad all other districts. Providedthat ao suit shall b, broughtfor
the oollectioaof delinquenttaxes of a school distriotor road distriot
unless institutedwithin six years from the time the same shallbeooma delin-
quent*
"Sm. 2. Whereas,there is now no law in this Stats to preventdelinquent
tax payersfrom settingup this statuteof limitationas a defenseagainst
the paymentof taxes due fran him or her whether to the State,or any county,
city, town or district,and the furtherfact that the SupremeCourt, in&e
case of State for Dallas County Bois D*Aro IslandLevee Districtvs. Glenn,
13 S-W., Second Edition,page 337, has-heldthat the two year st8tutaof
HonorableRiag Fike, page 3 (C-3315)



limitationappliesto deliaqueattaxes duo i-0distriots,thus prsventing
hundredsof districtsia this State frcm the oolleotioaof delinquent
taxes, and to avoid the filing of R multiplioityof suits by the authorities
againstdelinquenttax payers in order to preveattha km of limitatioabe-
ing set up againstthem, andthe furtherfact that hundredsof distriots
throughtTexas are affeotedtherebyand will loss large amountsof delinquent
taxes,thereforean smergeaayexists and aa imperativepublicneoessityre-
quiring . . . " eta.

          In 1931 the legislatureamendedthe above quoted artioleand sub
stitutedthe words "ten years" in place of the words "six years" ia the Act
quoted.

           By way of summary,therefore,it is apparentthat Article7296 as
the sam now reads and the provisocontainedtherein~9th refereaoeto school
districttaxes is the more reoent enactmentPS well a8 the oae ooveriagthe
speoifiasubjectunder disoussion,snd if the scum is ia anymy in confliot
with Artiole 7329,Article 7298 in our opinionis oontrolling,and we believe
that if suit islroughtfor the colleotionof delinquentschooldistiiottaxes,
a taxpayermay plead 88 a defensethe limitationsRS set out in Article 7298,
supra.

            The questionis also raised as to whether or not the proviso con-
tained in Article 7298 "that ao suit shallbe broughtfor the colleotioaof de-
linquenttaxes of a sohooldistriotor road distriotunless institutedwithin
ten years fromthe time the smse shall becamedelinquent,"is a statutswhich
prohibitsthe institution06 a suit for the oolleotioaof.deliaquentsohool
districttaxes more thantsn years old, whiah would in fact operateRS a
releaseor remissionof all such taxes, or whether the same is in fact P
statuteof limitatian which must be pleadedin order to bs a bar or a defsnsa
to a racoveryof the 681~4. It is our opinionthat the above quoted proviso
is merely a statuteof limitation. In the first plaoe,the provisi is an
exceptionto tbelsstoftie statuteshioh providesthat no delinquenttaxpayer
&hall have the right to plead or rely oa any statute of limitation. Ws also
 call your attentiontotbhe captionof the Act snaotedin 1929 pmioh reads in
part as follows: "prescribinga limitationof time when suitsmay be brought
for taxes of schooldistriotsand road districtF

           It is significantthat nearly all the Texas statutesof limitation
of personalactionsare worded 80 as to providethat suit may be broughtwith-
in a certainperiod of time and not thereafter. See Articles 5524 through
Article 5546 of the Revised Civil Statutes. Suoh statutes,however,have
always been aonstroedto operatemerely a8 statutesof limitationwhich must
be specificallyplead in order to operateas a bar or a defenseto a suit
 broughtlaterthan withinthe period presol’ibda Ia'tie Stat&e. "r'ne%UI‘Iv
 "limitstioa" nas defined bythe Conmri~sion of Appealsof Texas iathe case
 of AmsrioanNationalInsuraaoeComprryv. Hicks, 35 S.". (2d) 128. The
 Court stated as follows:
Hon. King Fike, page 4 (O-3315)



". . . The term *limitation* has been definedto mean the time at the end
of which no action at law or suit in equity oan be maintained. 37 C. J. 684,
par. 1. Statutesof'limitationdo not oonferany right of a&ion, but are
enaotedto restrictthe periodwithin vhichthe right, otherwiseunm,
might be asserted.' Riddlesberger  v. HartfordF. Ins. Co. 7 Wall. 386, 19
L. Rd. 257." (Underscoring ours).

           The ReamaontCourt of CivilAppeals passed on a questionsimilarto
the one under oonsideration herein in the case of Chapnanv. Tyler County,259
S. 911.
      301, writ of error refusadby the SupremeCourt in a memorandumopinion
reportedin 278 S.W. 1115. The Court statedas follows~

"Artiale464, RevisedCivil Statutes,provides:

"The actionupon the claim so rejectedmust be broughtwithin six months after
such service.'

"This is a statuteof limitationand must be pleadedaffirmativelyin order to
constitutea defense. 17 R.C. La 9841 Green v, MoCord, 204 Ala. 364, 85 So.
762~ Stanleyv. Green, 205 Ala. 226, 87 So. 356~ Sharrewv. InlandLines,
214 N. Ye 101, 108 B. E. 217, L&U. 1916E, 1192, and note, Ann. Gas. 1916D,
1236; Chapmanv. Doonsy, 257 8.W. 1106, an opinion'@ this aourt."

           The same rule of law was announcedby the Gemmissionof Appeals in
the case of State BankingBoardv. Pilcher,270 8.8, 1004. The Court statedas
fOllowS,~
". . . The issues beforethis oourt,are, first,as to the oorreotnessof the
action of the trial oourt in reiusingto sustaindefendant'sgeneraldemurrer
beoausethe petitionfailedto affirmativelyshow that the,olaimof plaintiff
was presentedwiVJ.n 90 days,as providedin artiole463 of the RevisedCivil
Statutes,and.thatthe aotioa upon the olah was broughtwithin 6 months after
serviceof notice,as providedin article464 of the RevisedCivil Statutesl
. . .

"The SuprameCourt, in refusinga writ of error in Chapmanv* Tyler County (Tex.
Civ. App.) 259 8.W. 301, heldthat statuteslike said artiole463 are statutes
of limitation,and must be affinaativelypleadby the defeadantin order to
oonstitutea defense,and therefore,of oourse,the petitionof plaintiffwas
good as againsta generaldemurrer."

           The generalprinoipleapplicablewas laid dorm by the EastlandCourt
of Civil Appeals in the oaee of EdwardsDfg. Co. v. SouthernSurety Co., 283 5..
W. 624. The Court statedas follows:
Vhe first oontention,that a statutecreatinga right and presoribinga time
withinwhich the right maybe assertedis not a Statute of limitation,does not
obtain in this state. De Ham v. RailwayCo., 23 S.W. 281, 86 Tex. 68; Chap-
man v. Mooney (Tex. Civ. App.) 237 S.W. 1109) Chapnanv. T lsr County (Tex. Civ.
App.) 259 S.W. 3033 State Boardv. Pilcher (Tex. Corn.App. 270 S-W. 1005.
%norable King Nke, page 5 (O-3315)



"It is not the rule in msny other jurisdiotions.Sharrowv. InlandLines,
108 N.E. 217, 214 N.Y. 101, t. R-A. 1914E, 1192, note Ilnn.Gas. 1918D, p.
1236.

"Ia the cases cited above,the statutescreatinga cause of action for injuri-
es resultingin death, and limitingthe time withinwhich to sue, was held to
be a statuteof limitation,althoughthe oauseofaotionwas oreatedby the
Legislatureand did not exist at commonlaw. In the other oasesreferredto
the SupremeCourt held that the statutepresoribiagthe timewlthi~whiohto
oreaent alajmssgainst the guarantyfund was a statuteof limitatlon,andmust
be pleaded,although,of course,such a rightwas unheardof at e-on law.

asubjectto the limitationset forth in Erp v . Tillmm, 131 S.W. 1057, 103 Tar.
575, all statutesprescribinga time in which suit may be lmuughthave, so far
as our investigationdiscloses,been treatedin this state as statutesof lM-
tation.' (lkdersooringours)

           It is our opinionthat the statuteunder oonsiderationlhich provides
that no suit shall be bought after ten years is in the smae categoryas the
statutesdiscussedin the above quotedoases whereia it is providedthat suits
nay be bought within a certainperiod of tim and not thereafter. Such statutes
have alwaysbeen construedin this State to be statutesof limitationwhioh must
be specificallypleadedas a defense. In line with the abow reasoaing,this
departi&. ruled in OpinionNo. G-103 as follows:

"It is our opinion that this provisionin Article 7298 is a ten year   statute   of
limitationon oollectionof delinquewttaxes due a schooldistrictor a road
distrlet. In order totakeadvantageof the limitationperiodthe tax payer would
have to speciallyplead and se% up his rights under this tea year statute.     In
the absenceof such spoial   pleadings,by the tax payer, the attorneylwinging
the tax suit could take judgmentfor the sohoolaad road tax, delinquentten
years prior to the date the suit was filed,even thoughthe other taxes had been
paid."

           We subsequentlyruled in OpinionNo. G-1458 that a tax oolleotorwho
collectedmneytir sehool distriottax08 whioh were more thanim years delin-
quent oould not returnthe money so colleotedto the taxpayerbeoauseArtiole
7298 did not operateto extinguishthe debt, but rather such artiolowas a stat-
ute of liwitatioawhich had to be speciallypleaded.

           In line with the ativw-quoteddecisionsand opinionsof this deparb-
meut,we concludethat suitsmay be broughtfor the colleotioaof sohool dis-
triot taxes whioh are delinquentfor sure thanten years but that the tawpayer
mpy affinaativKl.yplead Article 7298 as a bar or defenseto the recoveryin suoh
suits.

EGrLMzegw                                         Yours re*+nlly
AFPROVRDAFR 10, 1941
/s/GROVER SELLRRS                             ATTORNEYGENE& OF TEXAS
hi2S.T ASSISTANT
ATI’OBHFY GENERAL                             by /s/ SillyGoldberg
                                                          Assistamt